Citation Nr: 1614839	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  05-24 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to the Veteran's service-connected degenerative joint disease of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot, and to include as due to an undiagnosed illness arising from service in the Southwest Asia theater of operations during the Persian Gulf War.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to November 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file is currently under the jurisdiction of the RO in Montgomery, Alabama.

In November 2005, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of that hearing is associated with the claims file.

In May 2004, the Veteran filed service connection claims for irritable bowel syndrome, gastroesophageal reflux disease, and various types of joint and muscle pain, including the above-captioned claim for a left ankle disability.   VA regulations provide that service connection may be established for a Persian Gulf War veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness, which may include, among other things, muscle pain, joint pain, and gastrointestinal signs and symptoms.  See 38 C.F.R. § 3.317 (2015).  Although the Veteran has not specifically raised a claim for an undiagnosed illness, the record shows numerous complaints of joint and muscle pain following the Veteran's Persian Gulf service, which have been attributed to many different diagnoses over the years, including arthritis, gout, cellulitis, tendonitis, ankylosing spondylitis, psoriatic arthritis, an inflammatory condition, and atypical pain.  Moreover, one VA examiner attributed the Veteran's chronic ankle pain to heel spurs; however, another examiner was unable to render a diagnosis, noting that the heel spurs observed on x-ray should not cause significant pain.  Accordingly, the Board has characterized the claim to include one as due to an undiagnosed Persian Gulf War illness in order to reflect a broad interpretation of the Veteran's claim.  

This matter was previously before the Board in November 2009 and January 2011, at which time it was remanded for additional development.  In an August 2012 decision, the Board denied the above-captioned claim, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a June 2013 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to provide adequate reasons or bases for its finding that the Veteran's "statements were less probative than other evidence of record, and also apparently not credible."  In a June 2013 Order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  In January 2014, September 2014, and September 2015, the claim was remanded for additional development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that a current left ankle disability had its onset during service, or alternatively, is secondary to his service-connected degenerative joint disease of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot.  For the reasons discussed herein, the Board has also characterized the Veteran's claim to include as due to an undiagnosed illness based on the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War.  

During a November 2005 hearing before a Decision Review Officer, the Veteran testified that he experienced bilateral ankle pain continuously since his discharge from active duty.  He also stated that he recalled receiving a diagnosis of arthritis around November 1992.  

VA treatment records show no treatment for left ankle pain during service, and the Veteran declined a physical examination upon his discharge from active duty.

A November 2000 VA treatment record indicates that the Veteran reported a history of arthritis, gout, and joint/muscle pain.  Another November 2000 VA treatment provider noted that the Veteran served in the Persian Gulf War and complained of reflux, diarrhea, and pain in multiple joints.  

A November 2000 Gulf War registry examination indicates that the Veteran reported pain in multiple joints since approximately March 1995.  The diagnoses were reflux and arthritis of the ankles and lumbar spine.  

A January 2001 VA treatment record shows that the Veteran reported a history of multiple joint pain after serving in the Persian Gulf War.  X-rays of the ankles revealed no evidence of fracture, dislocation, or destructive process.  The impression was no evidence of acute injury or other significant abnormality, other than infra calcaneal spurring, bilaterally.

An April 2001 VA treatment record shows a diagnosis of mild arthritis of the ankles, bilaterally.  A rheumatoid factor (RF) and antinuclear antibody (ANA) panel were negative.

In April 2003, the Veteran complained of pain and swelling in the left ankle and reported a history of gout.  A physical examination revealed a moderate degree of edema and tenderness.  The diagnosis was gout of the left ankle and right elbow.  

A May 2003 private treatment record indicates that the Veteran reported symptoms typical of previous attacks of gout.  A physical examination revealed normal ankles, except for some soft tissue swelling to the right ankle.  The treatment provider ordered a complete blood count (CBC), uric acid test, RF, and ANA.  The diagnoses were joint swelling to the right elbow and both ankles and rule out gouty arthritis versus other arthritis.  

VA treatment records dated June 2004 through January 2013 reveal continued complaints of chronic joint pain and swelling, including left ankle pain.  The diagnoses included gout, cellulitis, and atypical pain, which did not appear to be gout.  A June 2013 VA treatment record indicates that the Veteran was previously diagnosed with gout; however his private rheumatologist believed it is more likely ankylosing spondylitis and prescribed Humira.  The diagnosis was ankylosing spondylitis versus gout.  

The Veteran received VA examinations of his left ankle in August 2004, February 2010, and March 2014, with supplemental opinions issued in July 2008, February 2011, and July 2012.  As previously noted, the above-captioned claim was remanded in January 2014, September 2014, and September 2015 in order to provide the Veteran with an adequate examination.  Each time, the Board directed that the examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to specifically include the (a) Veteran's account of in-service and continuous post-service symptomatology; (b) an August 2004 private examination report; (c) May 2003 and April 2003 private treatment ankle treatment records; and (d) the relevant VA examination reports of record.

The Veteran's most recent VA examination was conducted in November 2014, at which time he reported symptoms of chronic bilateral ankle pain.  It was noted that the Veteran received a diagnosis of left ankle arthritis in 2014, as well as a diagnosis of psoriatic arthritis within the past two years, which produced symptoms of diffuse joint pain and swelling.  The examiner provided the following etiological opinion, in relevant part:

[Degenerative joint disease] of [the] left ankle is more likely that not related to [the] Veteran's weight and wear and tear of the twenty plus years since the military.  In addition, [the] Veteran has psoriatic arthritis, likely since the mid 1990's, although not diagnosed or treated until the past few years, and this likely has contributed to his left ankle symptoms as well.  

In October 2015, the November 2014 VA examiner issued the following supplemental opinion:

I have carefully reviewed this Veteran's [service treatment records].  They include numerous visits for a variety of problems both relate to right foot and ankle and other issues.  There is no evidence of record of any left ankle pain.  Since the Veteran did not hesitate to use the medical service for other joint issues or other medical complaints, this suggests that there were in fact no left ankle complaints.  Records from 2004, indicate bilateral ankle (and other joint swelling) which suggests an inflammatory condition at that time, likely the one for which he currently takes Humira.  X[-]rays in 2001 did not show ankle [degenerative joint disease] which has developed since that time, as previously stated, likely due to progression of age and use.  One also notes, that one's memory of events twenty three years ago (the time since [the] Veteran separated from the military) are often not as good as the evidence of record such as [service treatment records].

The Board finds that the November 2014 VA examination and October 2015 supplemental opinion are insufficient because the examiner did not provide an opinion as to whether the Veteran's inflammatory condition and/or psoriatic arthritis had its onset during service or is otherwise related to service.  Notably, the Veteran reported chronic joint pain since his discharge from active duty in November 1992, and the VA examiner opined that the Veteran likely had psoriatic arthritis since the mid 1990's.  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination and obtain an opinion as to whether any left ankle disability, including any currently or previously diagnosed inflammatory condition or autoimmune disorder, is related to service and/or attributable to an undiagnosed Persian Gulf War illness.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, the November 2014 VA examiner indicated that the Veteran received a diagnosis of psoriatic arthritis a couple of years prior to the examination; however, a review of the Veteran's treatment records does not show a diagnosis of psoriatic arthritis.  Therefore, it appears that there may be outstanding VA treatment records which have not been associated with the claims file.  Furthermore, when the Veteran filed the above-captioned service connection claim, he indicated that he received treatment for left ankle pain at the VA Medical Center (VAMC) in Tuscaloosa, Alabama beginning October 2000 and submitted several pages of treatment records.  However, the record does not show that the AOJ requested or received the Veteran's complete VA treatment records.  Therefore, on remand, the AOJ must attempt to obtain all outstanding records of treatment from the Tuscaloosa VAMC dated October 2000 to the present.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

Finally, the Veteran's VA treatment records indicate that the Veteran sees a private rheumatologist in Hoover, Alabama to treat his chronic joint pain.  As these records may be relevant to the Veteran's service connection claim, the AOJ should attempt to obtain such records of treatment.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance as necessary, the AOJ must attempt to obtain:

a.)  all outstanding records of treatment from the Tuscaloosa VAMC dated October 2000 to the present;

b.) all records of treatment from the Veteran's private rheumatologist in Hoover, Alabama.  

All attempts to secure this evidence must be documented in the claims file.  If the AOJ is unable to secure any records, the AOJ must properly notify the Veteran.  See 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran must be afforded an appropriate examination with a physician to determine the nature and etiology of a left ankle disability.  The electronic claims file, including any records received pursuant to this Remand, must be reviewed by the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must:

a.)  Provide a diagnosis for any disability found related to the Veteran's claimed symptoms of left ankle pain and/or swelling.  If a diagnosis pertaining to any of these symptoms is rendered, for each diagnosed disability, including but not limited to any inflammatory condition or autoimmune disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) incurred in, due to, or aggravated by the Veteran's active duty.  

The opinion must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to specifically include: (a) the Veteran's account of in-service and continuous post-service symptomatology; (b) an August 2004 private examination report; (c) May 2003 and April 2003 private treatment ankle treatment records; and (d) the relevant VA examination reports of record.

b.)  If any of the claimed left ankle symptoms are not accounted for by the diagnoses rendered, the examiner should specifically state this and describe each symptom, to include whether there are objective indications of the existence of the claimed symptom and whether the symptom has existed for 6 months or more.  In rendering the requested opinion, the examiner must discuss the significance, if any, of the Veteran's complaints of and treatment for pain and swelling in multiple joints.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a left ankle disability must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

